                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION


JEREMY D. PHELPS                              )
                       Plaintiff,             )
                                              )
v.                                            )      JUDGMENT
                                              )
                                              )      No. 7:19-CV-37-FL
ANDREW SAUL, Commissioner of                  )
Social Security,                              )
                 Defendant.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion for attorney fees and defendant’s stipulation for attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
July 17, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$6,400.00, plus costs of $6.00.

This Judgment Filed and Entered on July 17, 2020, and Copies To:
Jonathan P. Miller (via CM/ECF Notice of Electronic Filing
Cassia W. Parson (via CM/ECF Notice of Electronic Filing)

July 17, 2020                         PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 7:19-cv-00037-FL Document 39 Filed 07/17/20 Page 1 of 1
